
	

116 SRES 39 ATS: Recognizing the 100th anniversary of the American Farm Bureau Federation and celebrating the long history of the American Farm Bureau Federation representing the farmers of the United States.
U.S. Senate
2019-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 39
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2019
			Mr. Moran (for himself, Mr. Durbin, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blunt, Mr. Boozman, Mrs. Capito, Mr. Carper, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Mr. Cotton, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Enzi, Ms. Ernst, Mrs. Fischer, Mr. Gardner, Mr. Graham, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Jones, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Merkley, Mrs. Murray, Mr. Paul, Mr. Perdue, Mr. Portman, Mr. Risch, Mr. Roberts, Mr. Schumer, Ms. Smith, Mr. Scott of South Carolina, Mr. Thune, Mr. Tillis, Mr. Van Hollen, Mr. Warner, Mr. Wicker, and Ms. Stabenow) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 100th anniversary of the American Farm Bureau Federation and celebrating the long
			 history of the American Farm Bureau Federation representing the farmers of
			 the United States.
	
	
 Whereas, on November 12, 1919, a group of farmers met in Chicago, Illinois, to found the American Farm Bureau Federation, with the goal of making the business of farming more profitable and the community a better place to live;
 Whereas James Howard, the first president of the American Farm Bureau Federation, said in 1920, What’s good for the farmers is good for America;
 Whereas, with State farm bureaus in all 50 States and Puerto Rico, 2,800 county farm bureaus, and 6,000,000 member families, the American Farm Bureau Federation is one of the largest farmer organizations in the United States;
 Whereas the mission of the American Farm Bureau Federation is to enhance and strengthen the lives of rural Americans and to build strong, prosperous agricultural communities;
 Whereas the American Farm Bureau Federation fulfills its mission— (1)by representing farm and ranch families united for the purpose of formulating action to improve the rural United States;
 (2)by supporting educational improvement, economic opportunity, and social advancement; and (3)by promoting the well-being of the people of the United States;
 Whereas the American Farm Bureau Federation has represented the interests of farmers with respect to the consideration and enactment of all major legislation impacting farmers since the founding of the American Farm Bureau Federation; and
 Whereas the American Farm Bureau Federation plays a vital role in promoting the well-being of the people of the United States—
 (1)by analyzing the problems faced by farm and ranch families; and (2)by formulating action to achieve the goals of farm and ranch families: Now, therefore, be it
	
 That the Senate— (1)commemorates the 100th anniversary of the American Farm Bureau Federation;
 (2)recognizes the American Farm Bureau Federation for 100 years of promoting farm and ranch interests for the benefit of the people of the United States; and
 (3)applauds the American Farm Bureau Federation for its past, present, and future efforts to advocate for farm interests that are critical to the United States.
			
